



Exhibit 10.1


FIRST AMENDMENT TO JULY 1, 2015 EMPLOYMENT AGREEMENT


FIRST AMENDMENT TO THE JULY 1, 2015 EMPLOYMENT AGREEMENT (this "First
Amendment"}, dated as of January 14, 2016, by and between AGS, LLC (the
"Company"), a Delaware limited liability company with a place of business
located at 5475 S. Decatur Blvd, Las Vegas, Nevada 89118 ("AGS") and Mr. Sigmund
Lee ("Executive").
    
RECITALS:


WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of July 1, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Employment Agreement"); and


WHEREAS, the Company and Executive wish to amend the Employment Agreement on the
terms and subject to the conditions set forth herein.


NOW, THEREFORE, the parties hereto agree as follows:


1.Base Salary. Base Salary in section 2(b)(i) is hereby amended to $500,000
effective January 1, 2016 and will remain so for a period of three (3) years.


2.Bonus. Sections 2(b)(ii) and 2(b)(iii) are replaced in their entirety with the
following: "On or before 15 days from the execution of this document you will
receive a signing bonus in the amount of $500,000 (before any appropriate and
customary payroll deductions). If Executive terminates his employment at any
time within three (3) years of the execution of this Amendment, Executive agrees
to pay back the net amount (after taxes) of the signing bonus, otherwise
Executive shall have no requirement to pay back said signing bonus. Furthermore,
if there is a Change of Control, as that term is defined in the Company's First
Lien Credit Agreement dated as of December 20, 2013 (except that an Initial
Public Offering of the Company or its affiliates shall not constitute a Change
of Control), or if a change in CEO from David Lopez to another executive without
Executive's consent, or if a significant diminishment in the nature or scope of
the authority, power, function or duty attached to the position which the
Executive currently maintains without the consent of the Executive, said signing
payback requirement shall immediately cease, and the Non-Compete as described in
section 5(b) shall immediately cease. In addition to your Base Salary, Executive
will be eligible for each of an Annual Bonus and an Annual Incentive Program.
Your Annual Bonus will make you eligible for up to $250,000 (before any
appropriate and customary payroll deductions) and will be based on company
performance criteria as applied to other executives of the Company. Your Annual
Incentive Program will entitle you to an annual bonus of $250,000 (before any
appropriate and customary payroll deductions). Your Annual Bonus and your Annual
Incentive Program (AIP) payment will be paid in the first quarter following the
completion of the fiscal year at the same time that the company pays all
employees their Incentive Program Bonus and Annual Bonuses."


3.Equity. Section 2(b)(iv) is amended to add the following: "As soon as
practicable following the execution of this Amendment, you will be granted an
option to purchase an additional 50,000 Time-Based Options with a strike price
per share equal to the fair market value of a share of AP Gaming Holdco, Inc.
stock on the date of grant. Separate documents will be provided to you after
your hire date for purchase of these shares."


4.Restrictive Period: The Restrictive Period as defined in section 5(b) is
hereby amended as follows: If Executive terminates his employment on or before
January 1, 2019, the Restrictive Period shall be 12 months; but if the Executive
terminates his employment after January 1, 2019, the Restrictive Period shall be
six (6) months.


5.Reaffirmation of Employment Agreement. This First Amendment shall be deemed to
be an





--------------------------------------------------------------------------------





amendment to the Employment Agreement, and the Employment Agreement as amended
hereby, is hereby ratified, approved and confirmed in each and every respect.
All references to the Employment Agreement in any other document, instrument,
agreement or writing shall hereafter be deemed to refer to the Employment
Agreement as amended hereby. This First Amendment is limited as specified and
shall not constitute a modification or waiver of any other provision of the
Employment Agreement.


6.Counterparts; Facsimile. This First Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts each
of which when so executed and delivered shall be an original, but all of which
together shall constitute one and the same instrument. This First Amendment may
be executed via facsimile or other electronic transmissions.


7.Governing Law. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEVADA WITHOUT REGARD TO THE CONFLICT OF LAWS RULES THEREOF.


IN WITNESS WHEREOF, each of the undersigned parties hereto has caused a
counterpart of this First Amendment to be duly executed and delivered as of the
date first above written.




                    


AGS, LLC
 
 
 
By:
/s/ David Lopez
 
DAVID LOPEZ
 
CEO
 
 
 
SIGMUND LEE
 
/s/ Sigmund Lee
 
Sigmund Lee
 
 






